Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.

Response to Amendment
The amendment filed 04/06/2022 has been entered. Claims 1-20 are currently pending. The previous claim objections remain since the issue has not been addressed.
The Examiner does not recall indicating that the amendments discussed in the interview on 03/03/2022 appear to overcome the cited references. See the interview summary mailed 03/08/2022.

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. In response to Applicant's argument that Frazzoli fails to teach or render obvious the newly added claim limitations, the Examiner respectfully disagrees. The Examiner notes that Frazzoli teaches a plurality of cost parameters combined in different ways including summing, weighted sums (see ¶0154), maximization (hard constraints, see ¶0094). The Examiner further notes that Frazzoli’s teaching of hard constraints with respect to collision avoidance in ¶0094 closely mirrors the description of parameter maximization in the instant specification ¶0117.
Therefore Frazzoli teaches the claim limitations and Applicant’s arguments are not persuasive.

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation beginning on line 12 is not grammatically complete. It appears the limitation should read “wherein the plurality of operational metrics are associated…”.  Appropriate correction is required.
Claims 18 and 19 are similarly objected to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frazzoli et al. (US 2017/0277193).

	
	
Regarding claim 1:
Frazzoli teaches a method comprising: 
receiving, using one or more processors of a vehicle, an instruction for the vehicle to travel from an initial spatiotemporal location to a destination spatiotemporal location (see at least [0047-0048]); 
generating, using the one or more processors, a trajectory comprising a plurality of travel segments, the trajectory beginning at the initial spatiotemporal location and terminating at the destination spatiotemporal location, each travel segment of the plurality of travel segments beginning at a first spatiotemporal location of a plurality of spatiotemporal locations and terminating at a second spatiotemporal location of the plurality of spatiotemporal locations(see at least [0047-0048] [0009]), each travel segment of the plurality of travel segments associated with a plurality of operational metrics (costs, constraints, see at least [0008-0013]), and mathematical operations to be applied to one or more of the operational metrics, wherein the mathematical operations include at least an addition operation and a maximization operation, wherein operational metrics associated with the addition operation are summed and wherein operational metrics associated with the maximization operation are maximized (see at least ¶0154, hard constraints, see ¶0094);
wherein the plurality of operational metrics associated with navigating the vehicle from the first spatiotemporal location to the second spatiotemporal location, the plurality of spatiotemporal locations including the initial spatiotemporal location and the destination spatiotemporal location (costs, constraints, see at least [0008-0013]), 
wherein the generating of the trajectory comprises optimizing each operational metric of the plurality of operational metrics across the plurality of travel segments to provide the trajectory, the optimizing performed in accordance with a ranking of the plurality of operational metrics, the ranking associated with navigational safety of the vehicle(see at least [0094-0098]); and
navigating, using a control module of the vehicle, the vehicle from the initial spatiotemporal location to the destination spatiotemporal location in accordance with the trajectory (see at least [0055]).

Regarding claim 2:
Frazzoli further teaches wherein the optimizing of each operational metric of the plurality of operational metrics comprises maximizing or minimizing each operational metric across the trajectory (minimum cost trajectory, minimize rule violations, see at least [0011], [0055], [0098]) .

Regarding claim 3:
Frazzoli further teaches wherein the optimizing of each operational metric of the plurality of operational metrics comprises maximizing or minimizing a sum of values of each operational metric across the trajectory (see at least [0107]).

Regarding claim 4:
Frazzoli further teaches wherein each spatiotemporal location of the plurality of spatiotemporal locations comprises at least one of geographical coordinates, a travel time associated with the vehicle, or a heading of the vehicle (see at least [0045-0047] [0070-0074]).

Regarding claim 5:
Frazzoli further teaches wherein an operational metric of the plurality of operational metrics that is associated with a travel segment denotes a number of predicted collisions of the vehicle with objects when traveling along the travel segment (see at least [0107]).

Regarding claims 6-7:
Frazzoli further teaches wherein the generating of the trajectory further comprises selecting travel segments associated with the number of predicted collisions less than a threshold, wherein the threshold is 1 (see at least [0107] [0112]). 

Regarding claim 16:
Frazzoli further teaches wherein the generating of the trajectory further comprises discarding travel segments associated with an operational metric having a value that is greater than an optimal value for the operational metric (see at least [0018], [0094],[0128]).

Regarding claim 18-20, Frazzoli teaches a vehicle and storage medium as in claim 1 above.
Claim Rejections - 35 USC § 103
Claims 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli.

Regarding claims 12-13:
Frazzoli teaches the limitations as in claim 1 above. Frazzoli further teaches, in a different embodiment, to define an optimal trajectory, at least in part, on the basis of passenger comfort, as measured by accelerations (see at least [0144-0148]). Frazzoli does not explicitly teach the passenger comfort/accelerations as metrics for generating an optimal trajectory.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system of generating optimal trajectories as taught by Frazzoli with the technique of determining an optimal trajectory in terms of passenger comfort as taught by a further embodiment of Frazzoli in order to control the autonomous vehicle based on known desirable operating parameters to provide a smooth and safe operation of a vehicle for passengers.

Regarding claim 17:
Frazzoli further teaches wherein the generating of the trajectory further comprises responsive to a value of an operational metric associated with a travel segment of a partial trajectory falling below a threshold, terminating, using the one or more processors, evaluation of the partial trajectory (at least threshold of collision free paths, as a functional equivalent of number of collisions, see at least [0018], [0094], [0128]).
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time of the invention to select and formulate the costs in any manner, including an inverse of the measured values as they are known functionally equivalent methods of expressing the same information.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Alternately or in addition, claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli as in claims 1-7 above in view of Hayes (US 2018/0059687).

Regarding claim 8:
Frazzoli teaches the limitations as in claims 1-7 above. Frazzoli further teaches taking into account aspects of the route including traffic signals and stop signs and historical driving properties (see at least [0061] [0075-0077]).
Frazzoli does not explicitly teach a metric denoting a number of predicted stops.
Hayes teaches a system and method of generating trajectories for autonomous vehicles including selecting among trajectories based on an operation metric that denotes a number of predicted stops for the vehicle when traveling along the segment (see at least [0035] [0070]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of generating and selecting among candidate trajectories, including traffic signals and stop signs as taught by Frazzoli with the technique of taking predicted number of stops into account in the selection as taught by Hayes in order to determine and select based on an efficiency of routes and to accurately determine and optimize for travel time.

Regarding claim 9:
Hayes teaches the limitations as in claim 8 above. Hayes does not explicitly teach a threshold number of stops.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement a threshold number of stops as a filtering mechanism to select a route from among a plurality of candidate routes. 

Claim Rejections - 35 USC § 103
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli as applied to claim 1 above, and further in view of Kobilarov et al. (US 10,671,076).

Regarding claims 10-13:
Frazzoli teaches the limitations as in claim 1 above. Frazzoli does not explicitly teach optimizing based on a cost including clearance between the vehicle and objects along the path.
Kobilarov teaches a system and method of determining an optimal trajectory for an autonomous vehicle including utilizing a cost function including clearance to nearby obstacles and passenger comfort/acceleration as parameters in determining the optimal trajectory (see at least column 3, lines 40-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optimal trajectory generation system and method as taught by Frazzoli with the technique of optimizing for clearance to obstacles in the environment and/or accelerations as taught by Kobilarov in order to take into account passenger safety and comfort in determining the trajectory to be taken.

	
	Claim Rejections - 35 USC § 103
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli as applied to claim 1 above, and further in view of Iagnemma (US 2017/0356750)

Regarding claims 14-15:
Frazzoli teaches the limitations as in claim 1 above. Frazzoli does not explicitly teach optimizing based on a cost including amount of road surface damage.
Iagnemma teaches a system and method of route planning for an autonomous vehicle including determining an optimal route based in part on amount of road surface damage of a travel segment (see at least [0048-0049]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optimal trajectory generation system and method as taught by Frazzoli with the technique of optimizing for road surface damage as taught by Iagnemma in order to take into account passenger safety and comfort as well as potential damage to the vehicle in determining the trajectory to be taken.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ryan Rink/Primary Examiner, Art Unit 3664